OPINION
HOFFMAN, Judge.
Appellants-defendants John Stetzer, Stephanie Agnew, and Theresa Defouw bring *653this appeal from the Lake Superior Court. In their appellate brief, they have presented three issues for review, which we restate as:
(1) whether they were properly identified at trial;
(2) whether the trial court erred in ruling on certain discovery matters; and
(3) whether the trial court erred in sentencing.
However, citing to Ind. Appellate Rule 8.3(E), they attempt to incorporate the table of authorities, statement of the case, statement of the facts, summary of the argument, argument, and conclusion entirely from other appeals.1 No other information is provided in their brief.
App. Rule 8.3 provides, in pertinent part:
"(E) Briefs in Cases Involving Multiple Appellants or Appellees. In cases involy-ing more than one appellant or appellee, including cases consolidated for purposes of the appeal, any member of either may join in a single brief, and any appellant or appellee may adopt by reference any part of the brief of another. Parties may similarly join in reply briefs."
Nothing in this rule, though, allows for the adoption by reference of the contents of briefs from other separate appeals. Inasmuch as the rule was not intended to be used as defendants have attempted here and defendants have failed to offer any cogent argument or facts to address their issues on appeal, see Ind. Appellate Rule 8.3(A)(7), the decision of the trial court is affirmed.
Affirmed.
GARRARD and RUCKER, JJ., concur.

. Defendants were among 27 individuals with related appeals pending before this Court. To accommodate the 27 defendants, the cases were consolidated into six separate appeals. This number was chosen because defense counsel assured this Court that different issues existed in each of the six cases.